DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 3-7, 9-12, 14-19 and 21-22 is/are allowed.
Regarding claim 1, the prior art of record (Danger et al., US-20120045061-A1 (hereinafter “Danger ‘061”) in view of Kakutani, US-20160065369-A1 (hereinafter “Kakutani ‘369”)) does not disclose “the first register is spaced apart from the second register by a distance of at least 80 µm, and wherein the integrated circuit is incorporated in a smart card” in the recited context.  Rather, Danger ‘061 teaches that an input message is to be outputted as an encrypted message by using an encryption key masked by a mask m via a Feistel function to which mask data stored in registers are provided, however Danger ‘061 is silent as to details of the distance between two registers, such as 80 µm. To this, Kakutani ‘369 presents a TPM chip providing a TPM encryption key via a hardware security module, where a multiple of registers would be integrated in large scale and encapsulated by a packaging so that they would not be optically viewable at the same time but Kakutani ‘369 also does not teach a specific number associated with the distance of two registers. 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 12, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 3-7, 9-11, 14-19 and 21-22 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494